United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-1423
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                     Kirk A. Ward

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                           Submitted: November 22, 2013
                             Filed: December 26, 2013
                                   [Unpublished]
                                   ____________

Before BENTON, BEAM, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

     Kirk Ward pleaded guilty to felon in possession of a firearmin violation of 18
U.S.C. §§ 922(g)(1) and 924(a)(2), preserving his right to appeal the district court's1


      1
        The Honorable Howard F. Sachs, UnitedStates District Judge for the Western
District of Missouri, adopting the reportand recommendation of the Honorable Sarah
adverse disposition of his pretrial m otion to suppress evidence. The district court
imposed a term of three years' probation. Ward appeals. Having carefully reviewed
the record, the well-reasoned opinion of the magistrate judge, which was adopted by
the district court, and the br iefs filed on appeal in this court, we find no basis for
reversal. See United States v. Esquivias, 416 F.3d 696, 699 (8th Cir. 2005) (standard
of review). Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________




W. Hays, United States Magistrate Judge for the Western District of Missouri.

                                         -2-